Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-16 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements filed 3/18/2020, 4/8/2020, 5/18/2021 and 8/18/22 have been considered and initialed copies are enclosed.

Double Patenting

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation of “pluripotent stem cells (SC-β cells)” is confusing. It is not clear whether the in vitro developed β-cell is developed from any pluripotent stem cell or developed from a SC-β cells or that the in vitro developed β-cell developed from pluripotent stem cell is a SC-β cell.
The metes and bounds of “about” in claim 4 and claim 6 is not clear with respect to the lower and upper acceptable limit within “about” with respect to the concentration in claim 4 and the diameter range in claim 6.
Claim 11 recites the limitation "the activity of the SC-β cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 7 and claim 1 does not disclose the β-cell is SC-β cells.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and  5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncanson et al. Biotechnology and Bioengineering 110 (8):2292-2300 (2013) cited in IDS.
Claim 1 and claim 5: Duncanson et al disclose a composition comprising at least one in vitro developed β-cell i.e. βTC-tet cells and a CXCL12 polypeptide encapsulated in an alginate microcapsule. See p. 2293 under experimental design at column 2,p. 2294 under microcapsule formation and  p. 2295  column 2 paragraph 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poznansky et al. WO2015/069256 5/14/2015 in view of Millman et al. Nat Commun. 2016; 7:11463.
Claim 1 and claim 5: Poznansky et al disclose a composition comprising at least insulin producing islet or an islet cell derived from an induced pluripotent (iPS) cell  or a human islet cell and a CXCL12 polypeptide in a alginate microcapsule. See paragraphs 3, 2 and 58; claim 1, claim 6 (matrix of the capsule is 200-about 500 microns). Since the matrix thickness of encapsulating matrix is from  200-500 microns (paragraph 20), thus the encapsulating component comprising alginate is a microcapsule.
Claim 2: the islet cell  is derived from an induced pluripotent stem cell (iPS) cell. See paragraph 77 and p. 38 claim 10-11.
Claim 3: the islet cells are human. See page 38 claim 11.
Claim 4: Poznansky et al disclose the CXCL12 polypeptide is incorporated in an amount of about 100 ng/mL to about 1 µg/mL. See paragraph 86.
Claim 7: Poznansky et al disclose a method of treating diabetes in a subject in need thereof, comprising delivering to the subject an effective amount of the composition. See paragraph 79-80 and 86.
Claim 8: Poznansky et al disclose a method of accelerating the normalization of hyperglycemia (high blood glucose) in a subject in need thereof, comprising delivering to the subject an effective amount of the composition, thereby accelerating the normalization of hyperglycemia. See paragraphs 22,  79-80 and  paragraph 85.
Claim 10: Poznansky et al disclose a method for enhancing a response against diabetes in a subject in need thereof, comprising delivering to the subject an effective amount of the composition, thereby enhancing the response against diabetes. See paragraph 79-80 and  paragraph 85.
Poznansky et al disclose that the islet cell encapsulated in the CXCL12 polypeptide can retain their function and/or activity for a desired period of time, e.g. upon implantation of the compositions in a subject. See paragraph 11. Poznansky et al disclose that islet transplantation represents a potentially curative approach to Type I Diabetes. However, the islet transplantation generally requires systemic immune suppression to control immune-mediated rejection of transplanted islets and there is a limited human islet supply. Poznansky et al disclose that the chemokine CXCL12, can repel effector T-cells while recruiting immune-suppressive regulatory (Tregs) to an anatomic site, and coating or encapsulating donor islets with CXCL12 can induce local immune-isolation and protect allo-or xenograft without systemic immune suppression. See paragraph 89.
Poznansky et al does not disclose that the islet cells are in vitro developed β-cell including those derived from pluripotent stem cells such as SC-β cells.
Millman et al disclose an in vitro developed stem cell derived β islet cell (SC-β cell) developed from type 1 diabetic (T1D) patients. These T1D SC-β cells express β-cell markers, respond to glucose both in vitro and in vivo and can be used to treat diabetes. Millman et al also disclose the scalable in vitro production of the SC-β cells. See abstract and page 2 column 1 and section under results and section under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have substituted the islet cells of the composition of Poznansky et al with the in vitro developed stem cell derived β islet cell (SC-β cell), thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so that the composition of Poznansky et al requires islet cells such as those induced from pluripotent stem cells and Millman et al disclose islet β cells in vitro derived from stem sells i.e. SC-β cells whose production is scalable in vitro and also the SC-β stem cells express β-cell markers, respond to glucose both in vitro and in vivo and can be used to treat diabetes.
With respect to claim 9, since the CXCL12 polypeptide  and the SC-β cells are co-encapsulated, the delivery of said composition comprising the co-encapsulated CXCL-12 and SC-β will thereby prevent fibrotic pericapsular overgrowth of the microcapsules.
With respect to claim 11-12: Since the CXCL12 polypeptide  and the SC-β cells are co-encapsulated , the CXCL12 polypeptide will also enhance the activity of the SC-β cells, wherein the activity is increasing functional maturation, improving glucose stimulated insulin secretion, improving survival, decrease apoptosis and improve immune-isolation.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poznansky et al. WO2015/069256 5/14/2015 in view of Millman et al. Nat Commun. 2016; 7:11463 as applied to claims 1-5 and 7-16 above, further in view of Skjak-Braek et al. WO 91/09119 6/27/1991.
The combination of Poznansky et al and Millman et al does not disclose that the microcapsules have a diameter in the range of about 600 µm to about 700 µm.
Skjak-Braek  et al disclose alginate microcapsules that are cross-linked with barium salt or calcium chloride and optionally comprise in its other layers hyaluronic acid and poly-L-lysine. Skjak-Braek et al  disclose that the microcapsule is rugged and retains a strong negative charge, enhancing the release of protein and limiting the invasion of immunoglobulins. Skjak-Braek et al disclose that the microcapsule can be used for encapsulating islets of Langerhans for the production of insulin. See abstract, page 1 under field of invention and  art background; page 5-6 and  page 8-10 (disclosing methods of making the microcapsule). Skjak-Braek disclose alginate microcapsules having diameter of 500±50 µm (see under example 1 page 10-11) and alginate microcapsules having a diameter of 700±50 µm (see example 2 page 11-13). See also figures 1-5.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have encapsulated the in vitro developed both the β-cells and CXCL-12 together in alginate microcapsules having a diameter in the range of about 600 µm to about 700 µm as taught by Skjak-Braek et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Skjak-Braek et al disclose that alginate microcapsules having diameter of 500±50 µm or having a diameter of 700±50 µm are also useful for Skjak-Braek et al   for encapsulating islet cells for the production of insulin and that their microcapsule is rugged and retains a strong negative charge, enhancing the release of protein and limiting the invasion of immunoglobulins. 

Status of the Claims
Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645